Citation Nr: 1438410	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher evaluation for diabetes mellitus type II rated 20 percent disabling prior to November 17, 2011.

2.  Entitlement to a higher evaluation for diabetes mellitus type II rated 40 percent disabling after November 17, 2011.

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The AOJ has accepted service from May 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In an August 2009 rating decision, the RO granted service connection for diabetes mellitus type II with an evaluation of 20 percent disabling.  

In a July 2012 rating decision, the RO increased the rating for diabetes mellitus type II from 20 percent disabling to 40 percent disability effective November 17, 2011.

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the diabetes mellitus remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  In July 2012, he cancelled the hearing.  Thus, the Veteran's hearing request is deemed to have been withdrawn.  

The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  Prior to October 26, 2011, the Veteran's diabetes mellitus type II manifested with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

2.  From October 26, 2011, diabetes mellitus type II manifested with the need to avoid strenuous activities, but without any episodes of ketoacidosis or hypoglycemia.
CONCLUSIONS OF LAW

1.  Prior to October 26, 2011, the criteria for an evaluation in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.119, DC 7913 (2013).

2.  Effective October 26, 2011, diabetes mellitus, type II is 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.119, DC 7913 (2013).

3.  From October 26, 2011, the criteria for an evaluation in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.119, DC 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In February 2009 and March 2009, the RO sent letters to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letters were prior to initial adjudication of his claim and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

VA and private medical records have been obtained and considered.  The Veteran was afforded VA examination for diabetes mellitus in June 2009.  The examination addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran has asserted that his disability is worse.  The AOJ agreed and assigned staged ratings.  We agree that there has been a change in the status of the Veteran's disability and staged rating is warranted.  Although the staged rating is warranted, the basis of the selection of November 17, 2011 is not known.  Here, prior to October 26, 2011, there is no evidence that indicates that the regulation of activities were required or ordered.  According to an "encounter" on October 26, 2011, a doctor determined that controlled activities were required.  This determination appears to be contemporaneous with an office visit (an encounter) and reflects a change in status.  The fact that this evidence was received November 17, 2011, is not determinative.  Thus, the date of October 26, 2011 reflects the change in the status of the Veteran's disability.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet.  The criteria for a 40 percent rating are met where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In addition to the criteria for the 60 percent rating, a 100 percent rating requires more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  See id.

The criteria for rating diabetes are conjunctive, that is, each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).

For the period prior to October 26, 2011diabetes mellitus is rated 20 percent disabling.  

Private treatment records from Dr. G. dated from April 2009 through October 2009 show that the Veteran was placed on insulin to regain control of his diabetes.

The Veteran submitted a letter from Dr. G. dated February 2010 that states the Veteran went to injectable insulin therapy in August 2009.  He noted the Veteran's diabetic diet but not any requirement for regulation of activities.  He noted that the Veteran gets leg cramps after 30 minutes of exercising, stating that he has flat feet.

VA examination in June 2009 also showed no requirement for regulation of activities.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time for the period prior to October 26, 2011.  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus was treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, treatment records show that his diabetic regimen included exercise, controlling his diet, and using insulin and oral hypoglycemic medications.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 prior to October 26, 2011. 

For the period beginning October 26, 2011, the Veteran's diabetes mellitus is rated 40 percent disabling.  

In November 2011, the Veteran submitted two medical letters as additional evidence dated October 26, 2011 and November 10, 2011.  Both letters state that he must restrict his activities as well as his diet, due to low blood sugar at times.  Dr. R explains that it is important that the Veteran follow a restricted diabetic diet and controlled activities to avoid low blood sugar episodes.  

No episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated are claimed by the Veteran or in the record. 

Based on the evidence, the Board finds that the criteria for the higher 60 percent rating under DC 7913 have not been met at any time for the period beginning October 26, 2011.  In reaching this conclusion, it is again noted that the criteria for a higher rating under this diagnostic code are conjunctive, not disjunctive.  In other words, in addition to requiring insulin, a restricted diet, and regulation of activities there must also be evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month.  Here, the Veteran has not stated and treatment records do not show that he has had any episodes of ketoacidosis or hypoglycemia, nor has he required any hospitalizations during this appeal period.  Hence, the evidence is against the assignment of an evaluation higher than 40 percent for the diabetes mellitus under DC 7913 for the period beginning October 26, 2011.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's diabetes mellitus II is fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address required medication and lifestyle changes the Veteran reported.  There is no evidence of related factors such as frequent periods of hospitalization or marked interference with employment.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence is against a rating in excess of 20 percent for diabetes prior to October 26, 2011and a rating in excess of 40 percent for diabetes since October 26, 2011.  There is no doubt to be resolved and further increased ratings are not warranted.



ORDER

For the period prior to October 26, 2011, an evaluation for diabetes mellitus type II in excess of 20 percent is denied.

Effective October 26, 2011, a 40 percent evaluation for diabetes mellitus is granted.

For the period beginning October 26, 2011, an evaluation for diabetes mellitus type II in excess of 40 percent is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


